Citation Nr: 0824530	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  02-05 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUE

Entitlement to an effective date prior to December 1, 2000, 
for the award of a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Kenneth R. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.  

This appeal arises from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which assigned December 1, 2000 as the 
effective date for a total rating based on individual 
unemployability due to service connected disability (TDIU).  

The Board of Veterans' Appeals (Board) denied the veteran's 
claim for an earlier effective date for TDIU in a March 2003 
decision.  The veteran appealed the decision to United States 
Court of Appeals for Veterans Claims (Court).  The Court in 
August 2003 granted a Joint Motion for Remand and vacated and 
remanded the claim to the Board.  The Board remanded the 
claim in February 2004 to ensure the veteran had been 
properly notified as set out in 38 U.S.C.A. § 5103.  After 
the claim was again returned to the Board, a decision was 
issued in April 2006 which denied the claim for an earlier 
effective date for TDIU.  The Court in November 2007 granted 
the Joint Motion for Remand and ordered the Board to comply 
with the instructions in the joint motion.  The Joint Motion 
for Motion instructed the Board to specifically identify the 
date of the veteran's claim for TDIU.  


FINDING OF FACT

In September 1999, the veteran filed a TDIU claim, and as of 
February 14, 2000, he was unable to obtain and retain gainful 
employment due to his PTSD.  


CONCLUSION OF LAW

The criteria for an effective date of February 14, 2000, for 
an award of a TDIU, are met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.400, 4.16 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his attorney in his extensive written 
communications have demonstrated they understand laws and 
regulations are applicable to the claim and have had ample 
opportunity to present evidence and argument.  In Short Bear 
v. Nicholson, 19 Vet. App. 341 (2005), the Court held that to 
the extent that any notice may have been inadequate with 
regard to timing, the appellant's actual knowledge of what 
was needed to substantiate her claim, prior to adjudication 
by the Board provided a meaningful opportunity to participate 
in the adjudication process.  Consequently, because the 
appellant had actual knowledge of what was required any 
notice error was nonprejudicial.  The claim has already been 
remanded on one occasion to ensure the veteran was properly 
notified as required by 38 U.S.C.A. § 5103.  Further delay in 
adjudicating the claim which must be based on the evidence of 
record would serve no useful purpose and no benefit to the 
veteran.  

Relevant Laws and Regulations.  In general, the effective 
date of a claim for increase will be date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2007).  According to 38 C.F.R. 
§ 3.400(o)(2)(2007), the effective date of an increase in 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the date of receipt of the claim.  

Factual Background and Analysis.  The veteran is service-
connected for PTSD, rated 70 percent disabling from November 
1997; a low back disability, rated 10 percent disabling since 
April 1970; and for burn scars of the back and arms, rated 
non-compensably disabling.  While the veteran met the 
schedular threshold for determining whether he is entitled to 
a TDIU in November 1997, the evidence does not indicate he 
was unable to secure or follow a substantial gainful 
occupation due to his service-connected disabilities prior to 
December 1, 2000.  The Board has set out in two previous 
decisions its finding that the controlling factor is the date 
at which it is factually ascertainable that the veteran was 
unemployable due to his service connected disabilities.  
Nevertheless, the Joint Motion for Remand has instructed that 
the Board identify the date of the veteran's claim for TDIU.  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that once a veteran submits evidence 
of a medical disability and makes a claim for the highest 
rating possible and submits evidence of unemployability, VA 
must consider TDIU even though the veteran did not make a 
specific request for TDIU.  A review of the record reveals 
the following facts.  

On June 9, 1997, the veteran submitted private medical 
records which revealed he was injured on the job while 
lifting on July 31, 1996.  The RO construed the communication 
from the veteran as a claim for an increased rating for his 
service connected low back disorder and for service 
connection for degenerative changes of the cervical and 
thoracic spine and arthritis of the right shoulder.  When he 
was examined by VA on November 13, 1997, he told the VA 
physician he had been unable to work for five or six years.  
Under Roberson the combination of the submission of private 
records of treatment for the back, a service connected 
disability, combined with his statement that he had been 
unable to work could be considered a claim for TDIU.  Even if 
the Board accepts the statement in the November 1997 VA 
examination report as evidence of unemployability, however, 
the record on that date does not support a finding that it 
was factually ascertainable that the veteran was unemployable 
due to a service connected disability.  The private medical 
records submitted by the veteran show that he sustained an on 
the job injury while lifting on July 31, 1996.  

In January 1998 when the veteran was examined by VA to 
determine if he met the criteria for diagnosis of PTSD, he 
stated that he had not worked for a year due to an on the job 
injury.  The Global Assessment of Functioning (GAF) score 
assigned of 65 does not reflect an inability to work due to 
PTSD.  June 1998 VA outpatient treatment records also 
indicated the veteran was unable to work due to back pain.  

A July 1998 VA mental disorders examination reflects that the 
veteran reported that he worked in commercial roofing for 18 
years.  He was thereafter employed as a correctional officer 
for two years.  Subsequently, he worked in construction for 
20 to 30 hours a week, but work was not always available.  A 
GAF score of 65 was again assigned.  

In November 1998, he submitted copies of his W-2 forms and 
his earnings record from the Social Security Adminstration.  
A September 1999 VA Form 21-4192 revealed the veteran had 
been employed from October 1998 to January 1999 doing 
maintenance, 40 hours a week, 8 hours a day.  The Ralls 
Company responded that he had worked from November 1997 to 
December 1997 but had terminated his employment because he 
could not do the work of manufacturing windows.  An October 
1999 VA Form 21-4192 signed by the veteran's employer shows 
that he worked doing ground maintenance, mowing and edging.  
He had been employed since May 1999.  He worked 8 hours per 
day, 40 hours a week.  There was no indication of time lost 
from work due to disability.  

In October 1999, the veteran told a VA examiner he worked as 
a supervisor for his employer.  The examiner estimated that 
the veteran's GAF score was 60, which is not show that he was 
unable to work due to his PTSD.  

It is not until February 14, 2000, that VA records include a 
statement from a VA physician to the effect that the veteran 
is "gainfully unemployable due to his chronic PTSD."  That 
is the first time it is factually ascertainable that the 
veteran's difficulties maintaining employment are related to 
his service connected disabilities.  Indeed, in granting 
entitlement to a TDIU in its October 2001 decision, the Board 
cited the February 2000 as the basis for that award.  Thus, 
resolving all reasonable doubt in his favor, the Board finds 
that the evidence support entitlement to an award of a TDIU 
effective February 14, 2000.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, effective, an effective date of February 
14, 2000, is granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


